DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 2/2/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/2/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mir (US 8087827, hereinafter ‘Mir 827’).
Mir 827 discoses a package for steam cooking food in a microwave, comprising: a film structure which forms an enclosure in which the food is contained (100); a respiration system including one or more atmosphere control attributes (ACA) that are formed in the film structure (120s), that extend all the way through the film structure from the enclosure to the environment outside the package, that are open prior to a microwave steam cooking operation, and that reduce the respiration of the food prior to the microwave cooking operation by allowing the transmission of gases between the enclosure and the environment outside the package through the one or more ACAs, thereby altering the atmosphere in the enclosure (col. 8, ll. 58 – col. 9, ll. 50); and a steam venting system including one or more steam vents (115) that are formed in the film structure, that remain closed prior to the microwave steam cooking operation, and that open up to release pressure in the enclosure created during the microwave steam cooking process (col. 7, ll. 46-col. 8, ll. 57).  
Mir 827 further discloses the one or more steam vents are precision cuts that are effectively closed prior to the microwave steam cooking operation (effectively closed due to lacquer seal (col. 7, ll. 46-col. 8, ll. 57); the precision cuts are formed by a laser, rotary die cut or mechanical punch (product-by-process limitation, see MPEP 2113; Mir 827 slit 115 capable of being formed by one of the claimed means); the precision cuts are formed continuous through a length or width of the package (see Fig. 1); the precision cuts are in registered areas on the film structure of the package (see Fig. 1; col. 7, ll. 46-col. 8, ll. 57; film overlap meets  scope of being ‘registered area’); the ACAs .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER N. HELVEY whose telephone number is (571)270-1423.  The examiner can normally be reached on Monday-Friday 10am-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER N HELVEY/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
April 20, 2021